
	
		I
		112th CONGRESS
		1st Session
		H. R. 2389
		IN THE HOUSE OF REPRESENTATIVES
		
			June 24, 2011
			Mr. Gary G. Miller of
			 California (for himself, Mr.
			 Denham, Mr. Issa,
			 Mr. Cardoza,
			 Mr. Bilbray,
			 Mr. Thompson of California,
			 Mr. Rohrabacher,
			 Mr. Calvert, and
			 Mr. McCarthy of California) introduced
			 the following bill; which was referred to the
			 Committee on Transportation and
			 Infrastructure
		
		A BILL
		To amend title 23, United States Code, to modify the
		  surface transportation project delivery pilot program to carry out a
		  demonstration program using State environmental laws, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Environmental Review Cooperation
			 Act.
		2.Surface
			 transportation project delivery demonstration program
			(a)In
			 generalChapter 3 of title
			 23, United States Code, is amended by adding at the end the following:
				
					330.Use of State
				environmental laws
						(a)Demonstration
				programSubject to the
				requirements of this section, the Secretary shall carry out a demonstration
				program to permit an eligible State or a unit of local government in the State
				to carry out the responsibilities of the Secretary with respect to highway
				projects within the State under the National Environmental Policy Act of 1969
				(42 U.S.C. 4321 et seq.) through the implementation of the environmental laws
				of such State instead of Federal environmental laws.
						(b)Eligible States
				and local governmentsThe
				Secretary may permit a State or a unit of local government in the State to
				participate in the demonstration program only if the Secretary determines,
				after reviewing the environmental laws of the State and such other materials as
				the Secretary may require, that—
							(1)the environmental
				laws of the State provide a substantially equivalent level of environmental
				protection as applicable Federal laws;
							(2)participation by the State or a unit of
				local government in the State in the demonstration program will not diminish
				protection of the environment; and
							(3)the head of the State agency having primary
				jurisdiction over highway matters or the head of a unit of local government in
				the State having primary jurisdiction over highway matters in that unit enters
				into a written agreement with the Secretary described in
				subsection (d).
							(c)Final
				determinationThe Secretary
				shall make the final determination with regard to the participation of a State
				or a unit of local government in the State in the demonstration program within
				6 months after the date of enactment of the Environmental Review Cooperation Act.
						(d)Written
				AgreementA written agreement under this section shall—
							(1)be executed by the Governor or the
				top-ranking transportation official in the State who is charged with
				responsibility for highway construction or the head of a unit of local
				government in the State having primary jurisdiction over highway matters in
				that unit;
							(2)be in such form as
				the Secretary may prescribe;
							(3)provide that the
				State or the unit of local government—
								(A)agrees to assume
				all or part of the responsibilities of the Secretary described in
				subsection (a);
								(B)expressly
				consents, on behalf of the State or the unit of local government, to accept the
				jurisdiction of the Federal courts for the compliance, discharge, and
				enforcement of any responsibility of the Secretary assumed by the State or the
				unit of local government;
								(C)certifies that
				State laws (including regulations) are in effect that—
									(i)authorize the
				State or the unit of local government to take the actions necessary to carry
				out the responsibilities being assumed; and
									(ii)are comparable to
				section 552 of title 5, including providing that any decision regarding the
				public availability of a document under those State laws is reviewable by a
				court of competent jurisdiction; and
									(D)agrees to maintain
				the financial resources necessary to carry out the responsibilities being
				assumed.
								(e)Audits
							(1)In
				generalTo ensure compliance
				by a State or a unit of local government with any requirements for
				participating in the program under this section, the Secretary shall
				conduct—
								(A)semiannual audits
				during each of the first 2 years of participation in the program; and
								(B)annual audits
				during each subsequent year of participation in the program.
								(2)Public
				availability and comment
								(A)In
				generalAn audit conducted under
				paragraph (1) shall be provided to the
				public for comment.
								(B)ResponseNot
				later than 60 days after the date on which the period for public comment ends,
				the Secretary shall respond to public comments received under subparagraph
				(A).
								(f)Report to
				Congress
							(1)In
				generalNot later than 2 years after the date on which the first
				State is selected for participation in the demonstration program, and annually
				thereafter, the Secretary shall submit to Congress, and make available to the
				public, a report on the results of the demonstration program.
							(2)ContentsFor
				each reporting period, the report shall contain, at a minimum, the
				following:
								(A)A list identifying
				how many projects have been approved and completed under the demonstration
				program.
								(B)An assessment of
				whether delays were reduced and project delivery was enhanced as a result of
				the demonstration program.
								(C)An assessment of
				whether there have been any adverse impacts or risks to the environment as a
				result of the demonstration program.
								(g)Termination
							(1)In
				generalExcept as provided in
				paragraph (2), the program shall
				terminate on the date that is 7 years after the date of enactment of this
				section.
							(2)Termination by
				SecretaryThe Secretary may terminate the participation of any
				State or unit of local government in the program if—
								(A)the Secretary determines that the State or
				unit of local government is not adequately carrying out the responsibilities
				assigned to the State or unit of local government, respectively;
								(B)the Secretary provides to the State or unit
				of local government—
									(i)notification of
				the determination of noncompliance; and
									(ii)a
				period of at least 30 days during which to take such corrective action as the
				Secretary determines is necessary to comply with the applicable agreement;
				and
									(C)the State or unit of local government,
				after the notification and period provided under
				subparagraph (B), fails to take
				satisfactory corrective action, as determined by the
				Secretary.
								.
			(b)Conforming
			 changeThe analysis for chapter 3 of title 23, United States
			 Code, is amended by adding after the item related to section 329 the
			 following:
				
					330. Use of State environmental
				laws.
				
			3.Surface
			 transportation project delivery pilot programSection 327 of title 23, United States Code,
			 is amended—
			(1)in the section
			 heading by striking pilot;
			(2)in subsection
			 (a)(1) by striking pilot;
			(3)in subsection (a)(2)—
				(A)in subparagraph
			 (B) by striking clause (ii) and inserting the following:
					
						(ii)the Secretary may not assign any
				responsibility imposed on the Secretary by section 134 or
				135.
						;
				and
				(B)by adding at the
			 end the following:
					
						(F)Preservation of
				flexibilityThe Secretary
				shall not require a State, as a condition of participation in this program, to
				forego project delivery methods that are otherwise permissible for highway
				projects.
						(G)Highway
				projectA highway project under subparagraph (A) includes any
				project eligible under this title. With respect to such a project, a State may
				assume the responsibilities administered by the Federal Highway Administration,
				but the State may not assume the responsibilities of any other modal
				administration within the
				Department.
						;
				(4)in subsection
			 (b)—
				(A)by striking
			 paragraph (1) and inserting the following:
					
						(1)Participating
				States
							(A)In
				generalAll States are
				eligible to participate in the program.
							(B)Special
				ruleAny State participating
				in the program under this section on September 30, 2009, shall be permitted by
				the Secretary to continue to participate in the program and such State shall
				not have to submit an application under paragraph (2) in order to participate
				in the program.
							;
				and
				(B)in paragraph (2) by striking “this section,
			 the Secretary shall promulgate” and inserting “the
			 Environmental Review Cooperation
			 Act, the Secretary shall amend, as appropriate,”; and
				(5)by striking subsection (i) and inserting
			 the following:
				
					(i)TerminationThe Secretary may terminate the
				participation of any State in the program if—
						(1)the Secretary
				determines that the State is not adequately carrying out the responsibilities
				assigned to the State;
						(2)the Secretary provides to the State—
							(A)notification of
				the determination of noncompliance; and
							(B)a period of at
				least 30 days during which to take such corrective action as the Secretary
				determines is necessary to comply with the applicable agreement; and
							(3)the State, after
				the notification and period provided under paragraph (2), fails to take
				satisfactory corrective action, as determined by
				Secretary.
						.
			
